Opinion filed October 28,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00095-CR
                                                    __________
 
 
                            JORGE ALFONSO PADILLA, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee
 

 
                            On
Appeal from the Criminal District Court No. 2
 
                                                          Tarrant
County, Texas
 
                                                  Trial
Court Cause No. 1107874D

 
M
E M O R A N D U M   O P I N I O N
The
jury convicted Jorge Alfonso Padilla of aggravated sexual assault of a child
under fourteen years of age.  Padilla pleaded true to an enhancement allegation,
and the trial court assessed his punishment at thirty-five years confinement.  We
affirm.
Padilla
challenges the trial court’s judgment with a single issue, contending that the
evidence was factually insufficient to support his conviction.  The Texas Court
of Criminal Appeals recently held that legal sufficiency is the only standard
appellate courts should apply when reviewing the sufficiency of the evidence to
support a criminal conviction.  See Brooks v. State, No. PD-0210-09,
2010 WL 3894613, at *14 (Tex. Crim. App. Oct. 6, 2010).  Padilla concedes that
the evidence was legally sufficient.  Padilla’s sole issue is, therefore,
overruled.       The judgment of the trial court is affirmed.  
                                                                              
            
RICK STRANGE
                                                                                    JUSTICE
 
October 28, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.